Mayham, J.
The appellant insists that the learned trial erred in refusing to 'dismiss the complaint, on motion of the defendant, at the close of the plaintiff’s evidence at the trial, on the ground that plaintiff failed to prove facts sufficient to charge the defendant with negligence, or constitute a cause of action against it. This presents the question whether, from all the evidence, there was sufficient to authorize the jury, upon the most favorable construction for the plaintiff of which it was capable, to find for her. In the very careful analysis of the evidence by the learned judge in deciding this motion, it seems clear that he disclosed asíate of facts from the evidence which the jury might adopt in arriving at a verdict for the plaintiff. The theory of the plaintiff was that the defendant, by the construction of a surface drain or ditch, on the southerly side of Cross street, had conducted the water down to the sidewalk on the northerly side of Canal street, and, without furnishing a sufficient way of escape under the sidewalk, had caused or permitted the same to flow upon the flagging of that walk, and thence down the same in a south-westerly direction, to the point where the accident is alleged to have occurred, and forming a coating of ice, on which the plaintiff fell and was injured; and the judge, in discussing, and deciding the motion, said: “If the plaintiff can recover in this case, it must be upon the general ground that the village caused the water which it collected in this ditch to be discharged on this sidewalk, not providing a proper outlet; that the sidewalk was so fixed that the water could not escape from it.” And he held, and we think properly, that it was a question for the jury to determine whether the ice was produced by that act or by some agency for which the village would not be responsible. But it is insisted by the defendant that, within the doctrine laid down by the. court of appeals in Harrington v. City of Buffalo, 121 N. Y. 147, 24 N. E. Rep, 186, the complaint should have been dismissed for want of proof of notice of the defective walk to the defendant and a sufficient time after notice to remedy the defect. But this case does not seem to have established any new rule upon that subject. If the right to recover depended solely upon the question whether or not the defendant was liable by its affirmative act in collecting and giving direction to the surface water through this ditch, then knowledge of that defect would be imputable to the defendant from its own act; but the court held that it was a question for the jury whether, under the evidence, the defendant had constructive notice, by lapse of time, after the formation of the ice, and before the accident, and we think it was a proper question for them.
The case discloses that the plaintiff, at the time of the injury and trial, was a married woman, having a living husband. The plaintiff was permitted to prove, under the objection of the defendant', that, she was carrying on a separate business on her own account, and that the profits of the business were hers. There is no allegation in the complaint that the plaintiff had a separate business carried on, on her own account, or any allegation of special damages on account of her separate business, and we think the admission of this evidence, under the defendant’s objection and exception, was error. In the case of Uransky v. Railroad Co., 118 N. Y. 304, 23 N. E. Rep. 451, this direct question was raised, and, as it appears to us, definitely settled, by the second division of the court of appeals. In that case, as in this, the action was by a married woman. In that case, as in this, the complaint contained no allegation of special damage, or- that the plaintiff was carrying *649on a separate business; and Parker, J., in delivering the opinion of the court, uses this language: “Presumptively damages for negligently diminishing tile earning capacity of a married woman belong to her husband; and when she seeks to recover such damages the complaint must contain an allegation that, for some reason, she is entitled to the fruits of her own labor, or, if she seeks to recover damages for an injury to her business, she must allege that she was engaged in business on her own account, and by reason of the injury was injured therein, as specifically set forth. No such allegations are contained in the complaint in this action. Nevertheless the plaintiff was permitted to prove, against the objections of the defendant, that the evidence was irrelevant and immaterial, and called for special damages not alleged in the complaint; that she was engaged in the dress-making business.” This was error. It seems quite impossible, upon principle, tó distinguish that case from the one at bar. It is true that the learned judge used this language: “The evidence is clearly admissible, as descriptive of her condition, and for no other purpose.” But I cannot see that that in any way relieves it from error of its admission, especially as the learned judge in denying the motion to strike out this evidence said: “Nothing is better settled than the fact that a married woman can carry on her own business separately from her husband. I overrule the objection.” We think the objection to this evidence was well taken, as was the exception to its admission; and, as the court on review cannot see that it did not affect injuriously the rights of the defendant, we cannot disregard the error. As this error makes a new trial necessary, an examination of the other exceptions of the defendant is not profitable. The judgment is reversed, and a new trial ordered, costs to abide the event.
Learned, P. J., concurs. Landon, J., dissents.